ORDER
The Director of the Lawyers Professional Responsibility Board filed a petition with this court alleging that the respondent Paul H. Madsen had committed unprofessional conduct warranting public discipline. The Director alleges that respondent was suspended for non-payment of his attorney registration fee between July 1988 and March 13, 1989; that respondent was specifically informed of this suspension; that respondent continued to represent clients while suspended; that respondent continued to hold himself out as an attorney while suspended by placing his name and number under attorney listings in the 1989/90 and 1990/91 Minneapolis Yellow Pages, by having his business phone answered “Law Office” by his receptionist, and by using attorney letterhead in his correspondence; that respondent failed to respond to correspondence from the Director’s Office; and that respondent failed on two occasions to appear for meetings with the Director’s Office. It was only after an attorney from the Director’s Office went to respondent’s office to determine why respondent was not cooperating, that respondent met with a representative of the Director’s office and provided the information necessary to the Director’s investigation of this matter.
After the petition had been filed, respondent entered into a stipulation for discipline with the Director. In the stipulation, the respondent waived all of his procedural rights to hearings as provided in Rule 10(a), Rule 9 and Rule 14 of the Rules on Lawyers Professional Responsibility. He also waived his right to interpose an answer and unconditionally admitted all of the allegations of the petition. He joined with the Director in recommending that appropriate discipline pursuant to Rule 15, Rules on Lawyers Professional Responsibility, is a public reprimand. Respondent further agreed to the imposition and payment of $750 in costs pursuant to Rule 24, Rules on Lawyers Professional Responsibility.
The Court, having considered all of the facts and circumstances surrounding this matter, the petition of the Director, and the stipulation of the parties, NOW ORDERS:
1. That the respondent, Paul H. Madsen is hereby publicly reprimanded, pursuant to Rule 15 of the Rules on Lawyers Professional Responsibility.
2. That the respondent shall pay to the Director the sum of $750 in costs and disbursements pursuant to Rule 24, Rules on Lawyers Professional Responsibility.